 1
 2
 3
 4
 5
 6
 7
 8                                   UNITED STATES DISTRICT COURT
 9                                 SOUTHERN DISTRICT OF CALIFORNIA
10
11   JAIME REYES,                                                   Case No.: 18cv2695-CAB-NLS
12                                                 Plaintiff,
                                                                    ORDER DENYING MOTION TO
13   v.                                                             PROCEED IN FORMA PAUPERIS
14   A&J GASLAMP LLC et al.,
15                                            Defendants.           [Doc. No. 2]
16
17             Plaintiff Jaime Reyes, a non-prisoner, proceeding with counsel, has filed a complaint
18   for violations of the Americans with Disabilities Act (“ADA”) and various state laws.
19   Plaintiff has not paid the civil filing fee required to commence this action, but rather, has
20   filed a motion to proceed in forma pauperis (“IFP”) pursuant to 28 U.S.C. § 1915. [Doc.
21   No. 2.]
22             Plaintiff’s counsel, Michael Taibi, has filed at least sixty-six cases in this court in
23   2018 on behalf of eight plaintiffs, including eight cases on behalf of Mr. Reyes.1 Most or
24   all sixty-six cases utilize the same complaint containing the same verbatim generic
25   allegations aside from the identification of the defendants and location in question and the
26   details of the plaintiff’s alleged visit to the establishment (which is typically contained
27
28   1
         A list of the cases is attached hereto.

                                                                1
                                                                                         18cv2695-CAB-NLS
 1   entirely in paragraph 11 of the complaint presumably to avoid Taibi having to renumber
 2   the remaining paragraphs). Most or all of the sixty-six complaints attach a form report
 3   from William Carter, who purports to be president of “Daoliam International” and a
 4   “Disabled Accessibility Compliance Expert” or “D.A.C.E.”, a designation or certification
 5   with which the Court is unfamiliar and about which the Court has been unable to locate
 6   any information.
 7          In all sixty-six cases, including Mr. Reyes’ eight cases, the plaintiff applies to
 8   proceed IFP, and each IFP application lists monthly income consisting of disability benefits
 9   between $826 and $930, and, in more recent filings for some of the plaintiffs, income of
10   $100 to $250 from “ADA settlements.” The monthly expenses on the applications filed by
11   Mr. Taibi’s cadre of plaintiffs vary from line item to line item from filing to filing, but
12   almost always exceed the stated monthly income. Almost all of these IFP applications
13   have been granted, but when a Court has challenged the statements in an IFP application
14   from one of Mr. Taibi’s clients, or denied the application entirely, the filing fee is paid
15   within days. See, e.g., Banks v. Rigoberto’s Taco Shop, Inc., Case No. 18-CV-584-LAB-
16   BLM; Navarro v. The Tyrone Times, Inc., 18-CV-1966-CAB-KSC. Finally, almost all of
17   Mr. Taibi’s cases settle and/or are voluntarily dismissed with prejudice before or shortly
18   after an answer is filed. In twenty-nine of the sixty-six cases, notices of settlement and/or
19   notices of voluntary dismissal with prejudice were filed. The dockets for most of the
20   remaining cases do not reflect any service on the defendants, and just two cases have
21   proceeded through an early neutral evaluation conference (“ENE”) and had a scheduling
22   order entered.2
23          As for Mr. Reyes’ eight IFP applications, filed between March and November of this
24
25
26   2
       In one more case, the parties appear to have reached a settlement at the ENE, but the plaintiff ignored
     the court’s first deadline for submission of case dispositive paperwork. The current deadline for dismissal
27   is December 17, 2018. See Banks v. Salgado, Case No. 18-CV-415-W-AGS. In another case, an ENE
28   was held, and the case management conference is set for December 10, 2018. Mason v. Moe Enter., LLC,
     Case No. 18-CV-1963-L-BLM.

                                                         2
                                                                                             18cv2695-CAB-NLS
 1   year, he lists total monthly expenses of $1,015 (two times),3 $810 (two times), $860 (one
 2   time), and $980 (three times). All eight applications list $850 in disability income. In the
 3   first five cases, the IFP application does not list any ADA settlement income. In the last
 4   three, the IFP application lists $100 in monthly ADA settlement income. None of the
 5   applications list any cash or other assets. Yet, in a case filed just two days before the instant
 6   case, after Judge Larry Burns ordered Mr. Reyes to either lodge under seal any settlement
 7   agreements to which he has been a party over the past year or pay the filing fee, Mr. Reyes
 8   somehow paid the filing fee the following day. See Reyes v. Chang, Case No. 18-CV-
 9   2684-LAB-LL. The status of Mr. Reyes’s seven other federal4 cases in this district is
10   consistent with that of the sixty-six cases Mr. Taibi has filed this year:
11           Case No. 18-CV-477-L-BLM: Mr. Reyes filed a notice of settlement one week
12              before the date set for the ENE, and subsequently filed a joint motion to dismiss
13              with prejudice.
14           Case No. 18-CV-498-H-JLB: Several weeks after the Court granted the
15              defendants’ motion asking the Court to decline supplemental jurisdiction and
16              dismiss the state law claims, Mr. Reyes filed a notice of voluntary dismissal with
17              prejudice.
18           Case No. 18-CV-569-BAS-LL: An amended complaint was filed on July 24,
19              2018, but none of the defendants have appeared in the case, and the record reflects
20              that the summons have been returned unexecuted.
21           Case No. 18-CV-1290-BTM-NLS: Defendants’ motion asking the court to
22              decline supplemental jurisdiction over the state law claims (similar to the motion
23
24
     3
25     These two applications, filed in case numbers 18cv477 and 18cv498, appear to be the exact same
     application reflecting that Reyes signed the document before the caption was completed. Indeed, the
26   application filed in case number 18cv477 leaves the line for the defendant in the caption and the signature
     date blank. The application filed in case number 18cv498 inserts this information by hand despite the
27   remainder of the document being typed.
28
     4
       An online search of San Diego Superior Court’s files reveals scores of additional lawsuits filed by Mr.
     Reyes over the past five years.

                                                         3
                                                                                             18cv2695-CAB-NLS
 1             granted in 18-CV-498-H-JLB) is pending.
 2          Case No. 18-CV-1815-WQH-BLM: Mr. Reyes filed a notice of settlement one
 3             week before the date set for the ENE, and a settlement disposition conference is
 4             set for December 20, 2018.
 5          Case No. 18-CV-2441-AJB-NLS: Mr. Reyes’ IFP application remains pending.
 6          Case No. 18-CV-2684-LAB-LL: As mentioned above, Plaintiff paid the filing
 7             fee instead of lodging settlement agreements from his other cases.
 8         In light of the foregoing, the Court finds that the representations contained in the
 9   Reyes’ IFP application in this case are not credible. That Plaintiff has only $100 in monthly
10   income from settlements despite having filed eight cases in this court and scores more in
11   state court over the past five years is simply implausible, particularly considering that all
12   of the federal cases, and presumably all of the state cases, seek statutory damages of at least
13   $4,000 plus attorney’s fees. Accordingly, the application to proceed IFP is DENIED. Mr.
14   Reyes is ORDERED to pay the filing fee by December 10, 2018, or this case will be
15   dismissed without further order from the Court.
16         It is SO ORDERED.
17
     Dated: December 4, 2018
18
19
20
21
22
23
24
25
26
27
28

                                                    4
                                                                                   18cv2695-CAB-NLS
CM/ECF - casd-Query : Case Search                                                      Page 1 of 6



                                        Select A Case

Michael A. Taibi is an attorney in 66 cases.
 3:18-cv-00098-
                        Mason v. Tracy Van Phan, Inc et al         filed 01/16/18
 WQH-KSC


 3:18-cv-00283-
                        Banks v. Ozoemir et al                     filed 02/06/18 closed 06/13/18
 MMA-MDD


 3:18-cv-00302-LAB-
                    Mason v. Golden West Furniture, Inc. et al.    filed 02/07/18 closed 08/23/18
 WVG


 3:18-cv-00310-H-
                        Mason v. Coronado et al                    filed 02/08/18
 NLS


 3:18-cv-00368-JLS-
                        Mason v. Calabrese et al                   filed 02/16/18
 LL


 3:18-cv-00375-H-
                        Mason v. Kojack et al                      filed 02/16/18
 NLS


 3:18-cv-00415-W-
                        Banks v. Salgado et al                     filed 02/22/18
 AGS


 3:18-cv-00416-GPC-
                    Mason v. Daung et al                           filed 02/23/18 closed 07/25/18
 AGS


 3:18-cv-00424-         Banks v. Kimpton Hotel & Restaurant
                                                                   filed 02/23/18 closed 05/01/18
 MMA-WVG                Group, LLC et al


 3:18-cv-00477-L-
                        Reyes v. Marwaha et al                     filed 03/05/18 closed 08/10/18
 BLM


 3:18-cv-00488-LAB-
                    Mason v. Beach Partners LLC et al              filed 03/06/18 closed 05/01/18
 RBB


 3:18-cv-00498-H-
                        Reyes v. Snoozetown, LLC et al             filed 03/07/18 closed 08/08/18
 JLB




https://ecf.casd.circ9.dcn/cgi-bin/iquery.pl?287311153402737-L_1_1-0-2691255-aty--       12/4/2018
CM/ECF - casd-Query : Case Search                                                      Page 2 of 6




 3:18-cv-00524-BAS-
                    Banks v. Davies LLC et al                      filed 03/12/18 closed 05/02/18
 BLM


 3:18-cv-00569-BAS-
                    Reyes v. Webhurst, LLC et al                   filed 03/19/18
 LL


 3:18-cv-00570-L-
                       Banks v. Urbane Cafe Founders Inc. et al    filed 03/19/18
 JLB


 3:18-cv-00583-JLS-
                       Banks v. Pho Kitchen Noodles, Inc. et al    filed 03/21/18 closed 10/16/18
 BGS


 3:18-cv-00584-LAB-
                    Banks v. Rigoberto's Taco Shop, Inc. et al     filed 03/20/18
 BLM


 3:18-cv-00589-JLS-    Jackson v. Sushi Freak Franchise Group,
                                                                   filed 03/20/18
 MDD                   LLC et al


 3:18-cv-00593-GPC-
                    Jackson v. Torrey Crest Inc. et al             filed 03/21/18 closed 09/27/18
 MDD


 3:18-cv-00693-W-
                       Mason v. KM Investors, LLC et al            filed 04/06/18
 NLS


 3:18-cv-00694-L-      Mason v. Cafe Gratitude San Diego, LLC et
                                                                 filed 04/06/18 closed 06/21/18
 JLB                   al


 3:18-cv-00695-GPC- Mason v. Hara No Shita De Holdings, Inc.
                                                                   filed 04/06/18 closed 08/23/18
 BLM                et al


 3:18-cv-00724-
                       Banks v. Mesdaq Inc et al                   filed 04/12/18 closed 05/07/18
 WQH-JMA


 3:18-cv-00797-BAS-
                    Jackson v. Mesdaq Inc et al                    filed 04/25/18 closed 11/16/18
 KSC


 3:18-cv-00825-
                       Jackson v. WD Toma, Inc. et al              filed 05/02/18 closed 08/23/18
 DMS-BLM




https://ecf.casd.circ9.dcn/cgi-bin/iquery.pl?287311153402737-L_1_1-0-2691255-aty--       12/4/2018
CM/ECF - casd-Query : Case Search                                                      Page 3 of 6




 3:18-cv-00839-BEN-
                    Jackson v. WD Toma Inc. et al                  filed 05/01/18 closed 08/23/18
 WVG


 3:18-cv-00844-JLS-
                       Jackson v. Buffalo Joe's L.P. et al         filed 05/01/18 closed 10/31/18
 BGS


 3:18-cv-00888-L-
                       Banks v. Wings N Things INC et al           filed 05/08/18 closed 10/18/18
 BGS


 3:18-cv-00946-JAH-
                       Mason v. Ivanov et al                       filed 05/14/18
 BGS


 3:18-cv-00970-JM-
                       Banks v. Kwon et al                         filed 05/16/18
 BGS


 3:18-cv-01274-L-
                       Banks v. Jimmy Love's L.P. et al            filed 06/14/18
 MDD


 3:18-cv-01290-
                       Reyes v. Le Parfait Group LLC et al         filed 06/14/18
 BTM-NLS


 3:18-cv-01304-AJB-
                       Navarro v. The Vons Companies Inc et al     filed 06/15/18 closed 10/22/18
 KSC


 3:18-cv-01308-
                       Navarro v. JJJ Group Inc. et al             filed 06/18/18 closed 11/01/18
 WQH-RBB


 3:18-cv-01321-L-      Gay v. Fortune Commercial Corporation et
                                                                   filed 06/18/18 closed 09/25/18
 KSC                   al


 3:18-cv-01380-CAB-
                    Jackson v. Dang et al                          filed 06/21/18
 WVG


 3:18-cv-01458-W-      Mason v. Serranos Tacos San Diego Inc. et
                                                                   filed 06/26/18
 LL                    al


 3:18-cv-01715-
                       Gay v. AJ San Diego LLC et al               filed 07/26/18
 MMA-MDD




https://ecf.casd.circ9.dcn/cgi-bin/iquery.pl?287311153402737-L_1_1-0-2691255-aty--       12/4/2018
CM/ECF - casd-Query : Case Search                                                      Page 4 of 6




 3:18-cv-01717-
                       Gay v. Sayler et al                         filed 07/26/18 closed 09/26/18
 MMA-KSC


 3:18-cv-01718-JLS-
                       Navarro v. Wolffy's Place Inc et al         filed 07/26/18 closed 10/09/18
 MDD


 3:18-cv-01725-
                       Navarro v. Gaslamp Tavern LLC et al         filed 07/27/18
 WQH-WVG


 3:18-cv-01777-
                       Mason v. Su Me Yu et al                     filed 08/01/18 closed 11/16/18
 BTM-JLB


 3:18-cv-01815-
                       Reyes v. Brian's 24/7 Corp. et al           filed 08/02/18
 WQH-BLM


 3:18-cv-01823-
                       Jackson v. Car Bahn, LLC et al              filed 08/03/18 closed 10/18/18
 WQH-KSC


 3:18-cv-01847-JAH-
                       Banks v. Ralphs Grocery Company et al       filed 08/07/18
 KSC


 3:18-cv-01944-JAH-    Jackson v. Smashburger Acquisition - San
                                                                   filed 08/21/18
 WVG                   Diego LLC et al


 3:18-cv-01947-H-
                       Banks v. Abyan Properties LLC et al         filed 08/21/18
 WVG


 3:18-cv-01961-W-
                       Mason v. Rabinowitz et al                   filed 08/23/18
 WVG


 3:18-cv-01963-L-
                       Mason v. Moe Enterprises, LLC et al         filed 08/23/18
 BLM


 3:18-cv-01966-CAB-
                    Navarro v. The Tyrone Times Inc. et al         filed 08/23/18
 KSC


 3:18-cv-01989-L-
                       Banks v. Fargo Colonial LLC et al           filed 08/27/18
 NLS




https://ecf.casd.circ9.dcn/cgi-bin/iquery.pl?287311153402737-L_1_1-0-2691255-aty--       12/4/2018
CM/ECF - casd-Query : Case Search                                                    Page 5 of 6




 3:18-cv-01998-L-
                       Banks v. MB Hospitality LLC et al           filed 08/27/18
 NLS


 3:18-cv-02011-        Jackson v. Palomino's Mexican & Seafood
                                                                   filed 08/28/18
 DMS-WVG               Inc. et al


 3:18-cv-02436-
                       Washington v. Arak LLC et al                filed 10/23/18
 BTM-NLS


 3:18-cv-02441-AJB-
                       Reyes v. Miazada et al                      filed 10/24/18
 NLS


 3:18-cv-02448-        Navarro v. Tony's Fresh Mexican Food
                                                                   filed 10/24/18
 BTM-MSB               LLC et al


 3:18-cv-02449-        Navarro v. Armarana Enterprises
                                                                   filed 10/24/18
 WQH-BGS               Incorporated et al


 3:18-cv-02655-
                       Mason v. Irish Times LLC et al              filed 11/20/18
 WQH-KSC


 3:18-cv-02658-
                       Jackson v. Rei Do Gado Corporation et al    filed 11/20/18
 DMS-BLM


 3:18-cv-02661-CAB-
                    Gay v. Berumen et al                           filed 11/21/18
 BLM


 3:18-cv-02679-H-LL Jackson v. Juanita's Taco Shop, Inc. et al     filed 11/27/18


 3:18-cv-02681-AJB-
                       Dally v. Arucan et al                       filed 11/27/18
 BLM


 3:18-cv-02684-LAB-
                    Reyes v. Chang et al                           filed 11/27/18
 LL


 3:18-cv-02685-H-
                       Mason v. Callaway Temecula L.P. et al       filed 11/27/18
 JLB




https://ecf.casd.circ9.dcn/cgi-bin/iquery.pl?287311153402737-L_1_1-0-2691255-aty--    12/4/2018
CM/ECF - casd-Query : Case Search                                                    Page 6 of 6




 3:18-cv-02687-L-      Jackson v. San Diego Living Room, Inc. et
                                                                   filed 11/28/18
 BLM                   al


 3:18-cv-02695-CAB-
                    Reyes v. A & J Gaslamp LLC et al               filed 11/29/18
 NLS




https://ecf.casd.circ9.dcn/cgi-bin/iquery.pl?287311153402737-L_1_1-0-2691255-aty--    12/4/2018
